                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


KHANIS-ORION MORNINGSTAR
ADC #164590                                                                                PLAINTIFF

v.                               Case No. 4:19-cv-00212-KGB-JTK

WENDEY KELLEY, et. al.                                                                 DEFENDANTS

                                                ORDER

        The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 6). Plaintiff Khanis-Orion Morningstar has

not filed objections to the Proposed Findings and Recommendation, and the time to file such

objections has passed. However, Mr. Morningstar has filed a motion to dismiss claims (Dkt. No.

7). Mr. Morningstar gives several reasons for his request to dismiss his complaint, including that

he lacked the tools needed to file his claim properly. If his complaint is dismissed, Mr. Morningstar

asks that his claims be dismissed without any issues and that his federal filing fees be waived.

        For good cause shown, the Court grants Mr. Morningstar’s motion to dismiss his claims

and dismisses his claims without prejudice (Dkt. No. 7). However, under the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. § 1915, the Court is unable to waive his federal filing fee, and

Mr. Morningstar remains responsible for the full filing fee. See In re Tyler, 110 F.3d 528, 529-30

(8th Cir. 1997) (“Even if [plaintiff’s] petition is dismissed, [plaintiff] will still be assessed the full

filing fee because the PLRA makes prisoners responsible for their filing fees the moment the

prisoner brings a civil action or files an appeal.”).

        It is therefore ordered that:
       1.      The Court considers Judge Kearney’s Proposed Findings and Recommendations

moot (Dkt. No. 6);

       2.      The Court grants Mr. Morningstar’s motion to dismiss claims and dismisses

without prejudice his claims (Dkt. No. 7);

       3.      Should Mr. Morningstar pursue these claims again, he must do so before this Court;

and

       4.      Should Mr. Morningstar pursue these claims again, the Court will return to the

current procedural posture of this case, and the Court may at that time reconsider Judge Kearney’s

Proposed Findings and Recommendations.

       It is so ordered this the 9th day of March, 2020.




                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
